        Case 1:15-cr-00095-AJN Document 2898 Filed 06/22/20 Page 1 of 1

                                                                                                  6/22/20


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                   –v–
                                                                      15-cr-95 (AJN)
  James Pilgrim,
                                                                         ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       On June 15, 2020 Defendant filed a motion under 28 U.S.C. § 2255. Dkt. No. 2889. The

Government shall file its response by July 15, 2020. Defendant shall file his reply, if any, by

July 30, 2020.

       SO ORDERED.

  Dated: June 22, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
